19-3423
     Leiva-Argueta v. Garland
                                                                                BIA
                                                                           Nelson, IJ
                                                                    A205 955 828/829
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 25th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            RICHARD C. WESLEY,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   HENSSER OSEAS LEIVA-ARGUETA,
14   EDWIN ADRIAN ARGUETA
15            Petitioners,
16
17                     v.                                      19-3423
18                                                             NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONERS:                      Daniel Spensieri, Esq., White
25                                         Plains, NY.
26
27   FOR RESPONDENT:                       Ethan P. Davis, Acting Assistant
28                                         Attorney General; Anthony P.
1                                Nicastro, Assistant Director;
2                                Joanna L. Watson., Trial Attorney,
3                                Office of Immigration Litigation,
4                                United States Department of
5                                Justice, Washington, DC.

6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is GRANTED in part and DENIED in part.

10       Petitioners, Hensser Oseas Leiva Argueta and his brother

11   Edwin Adrian Argueta, natives and citizens of Guatemala, seek

12   review of a September 25, 2019, decision of the BIA affirming

13   a February 28, 2018, decision of an Immigration Judge (“IJ”)

14   denying    their   applications   for   asylum,   withholding   of

15   removal, and protection under the Convention Against Torture

16   (“CAT”).    In re Hensser Oseas Leiva-Argueta, Edwin Adrian

17   Argueta, Nos. A205 955 828/829 (B.I.A. Sept. 25, 2019), aff’g

18   Nos. A205 955 828/829 (Immig. Ct. N.Y. City Feb. 28, 2018).

19   We assume the parties’ familiarity with the underlying facts

20   and procedural history.

21       We have reviewed both the IJ’s and the BIA’s decisions.

22   See Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528

23   (2d Cir. 2006).    The applicable standards of review are well

24   established.   See 8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder,
                                    2
 1   762 F.3d 191, 195 (2d Cir. 2014) (reviewing factual findings

 2   for substantial evidence and questions of law, including

 3   whether a proposed group is cognizable, de novo); Gjolaj v.

 4   Bureau of Citizenship & Immigration Servs., 468 F.3d 140, 143

 5   (2d Cir. 2006) (reviewing nexus determination for substantial

 6   evidence).

 7       We deny the petition as to asylum and withholding of

 8   removal.     To qualify for asylum and withholding of removal,

 9   Petitioners had the burden to establish that their feared

10   persecutors would target them on account of “race, religion,

11   nationality, membership in a particular social group, or

12   political    opinion.”     8    U.S.C.    §§ 1158(b)(1)(B)(i),       (ii)

13   1231(b)(3)(A),      (C).   We   find     no   error   in   the    agency’s

14   conclusion that Petitioners did not identify a cognizable

15   social group or show that the individuals they feared were

16   targeting them for political reasons.

17       A particular social group is one “(1) composed of members

18   who share a common immutable characteristic, (2) defined with

19   particularity, and (3) socially distinct within the society

20   in question.”     Paloka, 762 F.3d at 196 (internal quotation

21   marks   omitted).      Petitioners     alleged   they      were   targeted


                                        3
 1   because of their membership in the particular social group of

 2   young male witnesses to murders in small Guatemalan towns

 3   because they witnessed the murders of drug traffickers whose

 4   family sought retribution from the witnesses.                    The agency

 5   reasonably concluded that the group was not socially distinct

 6   within Guatemalan society because Petitioners presented no

 7   evidence that the society in general was aware of their status

 8   as witnesses or that Guatemalan society perceived witnesses

 9   to   murders   or    other   crimes       as   a   distinct    group.    Id.

10   (explaining that “what matters is whether society as a whole

11   views a group as socially distinct, not the persecutor’s

12   perception”).       Further, “[w]hen the harm visited upon members

13   of a group is attributable to the incentives presented to

14   ordinary criminals rather than to persecution, the scales are

15   tipped away from considering those people a particular social

16   group.”   Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73 (2d Cir.

17   2007) (internal quotation marks omitted).

18        As to imputed political opinion, Petitioners asserted

19   that the drug traffickers’ family threatened them because

20   they held an anti-crime political opinion.                    They presented

21   no evidence that the family imputed such an opinion to them


                                           4
 1   or that there was any political dimension or context to the

 2   events.     Instead, they testified that the reason for the

 3   threats    was    to    keep     them    silent    about    the   crimes         they

 4   witnessed.       As the agency concluded, random violence and

 5   general crime are not grounds for asylum and withholding of

 6   removal.     See Melgar de Torres v. Reno, 191 F.3d 307, 313–14

 7   (2d Cir. 1999).

 8       We remand to the agency for further consideration of the

 9   CAT claim.       To obtain CAT relief, Petitioners had to show

10   that they would “more likely than not” be tortured by the

11   drug traffickers’ family and that the Guatemalan government

12   would acquiesce or turn a blind eye to that torture.                    8 C.F.R.

13   §§ 1208.16(c)(2), 1208.18(a)(1).                  The record reflects that

14   Petitioners received death threats and reported the Rodriguez

15   family to the police, the police agreed to investigate, but

16   did not contact them again, and other witnesses to the same

17   murders    were        killed.          Petitioners    presented        a    State

18   Department    Report      outlining       widespread       corruption       in    the

19   police and testified that the authorities would not protect

20   them because the Rodriguez family financed the campaign of

21   the village mayor.


                                               5
1        We    find    the      agency’s        analysis      of    the    CAT    claim

2    insufficient for judicial review.                 In denying CAT relief, the

3    agency    repeated      the        legal    standard,         concluding      that

4    Petitioners had not shown that they would likely be tortured

5    by or with the acquiescence of the government, but did not

6    make any factual findings to support that determination or

7    identify where the claim was deficient.                        “[A] failure to

8    adduce    evidence      can    itself       constitute        the    ‘substantial

9    evidence’      necessary      to    support       the    agency’s      challenged

10   decision,” Jian Hui Shao v. Mukasey, 546 F.3d 138, 157–58 (2d

11   Cir. 2008), but we require “some indication that the IJ

12   considered material evidence supporting a petitioner’s claim”

13   and “a certain minimum level of analysis from the IJ and BIA,”

14   Poradisova v. Gonzales, 420 F.3d 70, 77 (2d Cir. 2005).

15       For the foregoing reasons, the petition for review is

16   GRANTED   in    part    and   remanded       to    the   agency      for    further

17   proceedings on Petitioners’ CAT claim and DENIED in remaining

18   part as to asylum and withholding of removal.

19                                         FOR THE COURT:
20                                         Catherine O’Hagan Wolfe,
21                                         Clerk of Court




                                             6